Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 18, 2021

The Court of Appeals hereby passes the following order:

A22A0565. AMY ELLIS KAVE v. THE STATE.

      A jury convicted Amy Ellis Kave of three counts: driving under the influence
of alcohol (“DUI”) per se, DUI less safe, and failure to maintain lane. The trial court
thereafter sentenced Kave on the first and third counts, but failed to enter any
disposition as to Count 2, DUI less safe. Kave then filed a notice of appeal to this
Court. We lack jurisdiction because the appeal is premature.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” The
Georgia Supreme Court has explained that “when multiple counts of an indictment
are tried together and the trial court does not enter a written sentence on one or more
of the counts, the case is still pending in the trial court and is not a final judgment
under OCGA § 5-6-34 (a) (1).” Keller v. State, 275 Ga. 680, 680 (571 SE2d 806)
(2002). Because the trial court failed to enter a written sentence on Count 2, the case
remains pending below and we lack jurisdiction over this premature appeal, which
is hereby DISMISSED.
      Upon entry of a trial court order resentencing Kave, the superior court clerk is
DIRECTED to re-transmit the case to this Court for re-docketing. Kave need not file
a second notice of appeal.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/18/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.